UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CHRISTINE A. GUILLEN,

Plaintiff, |
V. CASE No. 8:18-cv-2813-T-TGW

ANDREW SAUL,
Commissioner of Social Security, !

Defendant.

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits and supplemental security
income payments.* Because the decision of the Commissioner of Social
Security is supported by substantial evidence and contains no reversible

error, the decision will be affirmed.

 

' Andrew M. Saul became the Commissioner of Social Security on June 17, 2019, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

*The parties have consented in this case to the exercise of jurisdiction by a United States
Magistrate Judge (Doc. 14).
‘I.

The plaintiff, who was thirty-six years old at the time of the
administrative hearing (Tr. 57) and who has some college education (Tr.
368), has worked primarily as a radiology technician (Tr. 371). She filed
claims for Social Security disability benefits and supplemental security
income payments, alleging that she became disabled due to depression,
reflex sympathetic dystrophy, severe pain in joints of ankles and feet,
neuropathy, heart disease and asthma (Tr. 285). The claims were denied
initially and upon reconsideration. |

The plaintiff, at her request, received a de novo hearing before
an administrative law judge. The law judge found that the plaintiff had
severe impairments of “metatarsalgia; complex regional pain syndrome;
causalgia; sacroiliac/sacrum dysfunction; bursitis; sinusitis; asthma;
rhinitis; and renal cyst” (Tr. 13). The law judge concluded that with those
impairments the plaintiff had the residual functional capacity to perform
light work with the following exceptions (Tr. 16):

[T]he claimant can lift and/or carry 20 pounds

occasionally; 10 pounds frequently; stand and/or

walk for 2 hours in an 8 hour day; and sit for 6

hours in an 8 hour day. She requires a sit stand
option with an alternating interval of 1-2 hours.

2
She can constantly push and/or pull with the
upper extremities, reach above shoulder level
with both arms, reach waist to chest with both
arms, handle with both hands, finger with both
hands, and feel. She can occasionally climb
ramps and stairs, balance, stoop, and kneel. She
must avoid climbing ladders and scaffolds,
crouching, and crawling. She must avoid working
around high, exposed places. She can tolerate
frequent exposure to moving, mechanical parts;
humidity and wetness; pulmonary irritants;
extreme cold; extreme heat; and vibrations. She is
able to understand, remember, and carry out
simple detailed instructions.

The law judge determined that with those limitations the
plaintiff could not perform past relevant work (Tr. 20). However, based
upon evidence from a vocational expert, the law judge found that jobs
existed in significant numbers in the national economy that the plaintiff
could perform, such as order clerk food and beverage, document preparer,
and charge account clerk (Tr. 21-22). Accordingly, on February 16, 2018, |
the law judge decided that the plaintiff was not disabled (Tr. 22).

The plaintiff sought review of the law judge’s decision and
submitted additional evidence with that request. That evidence was from
April 26~28, 2018; May 9-31, 2018; and June 25—July 5, 2018 (Tr. 2).

The Appeals Council, noting that the law judge decided the case through
February 16, 2018, stated, “This additional evidence does not relate to the
period at issue” (id.). The Appeals Council added that the evidence “does
not affect the decision about whether you were disabled beginning on or
before February 16, 2018” (id.). As a consequence, the law judge’s
“decision is the final decision of the Commissioner of Social Security” in
the plaintiffs case (Tr. 1).

Il.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable
physical or mental impairment which .. . has lasted or can be expected to
last for a continuous period of not less than 12 months.” 42 ULS.C.
423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment,” under
the terms of the Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 US.C.
423(d)(3), 1382c¢(a)(3)(D). |

A determination by the Commissioner that a claimant is not

disabled must be upheld if it is supported by substantial evidence. 42

4
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind. might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,
1027 (11" Cir. 2004) (en banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of
the witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971).
Similarly, it is the responsibility of the Commissioner to draw inferences
from the evidence, and those inferences are not to be overturned if they are
supported by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989,
990 (5" Cir. 1963).

Therefore, in determining whether the Commissioner's
decision is supported by substantial evidence, the court is not to reweigh

the evidence, but is limited to determining whether the record as a whole

5
contains sufficient evidence to permit a reasonable mind to conclude that
the claimant is not disabled. However, the court, in its review, must
satisfy itself that the proper legal standards were applied and legal
requirements were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir.
1988).

ll.

Following the law judge’s unfavorable decision, the plaintiff
requested review from the Appeals Council and submitted additional
- evidence to it. The plaintiff's sole issue is based upon that additional
evidence. The plaintiff argues that “the Appeals Council’s decision was in
error in failing to find that evidence submitted to it was new and material”
(Doc. 21, pp. 2, 5).

In support of this argument, the plaintiff cites Ingram v.
Commissioner of Social Security, 496 F.3d 1253 (11" Cir. 2007) (Doc. 21,
pp. 5-6). Ingram holds that when the Appeals Council considers new
evidence and denies review, the district court should determine whether the
Appeals Council has correctly decided that the law judge’s findings are not
contrary to the weight of all the evidence. Ingtam, 496 F.3d at 1262; see

also Tucker v. Astrue, 8:07-cv-621-T-TGW, 2008 WL 2811170 (M.D. Fla.
.
2008). Moreover, under the applicable regulations, review will be granted
by the Appeals Council when it “receives additional evidence that is new,
material, and relates to the period on or before the date of the hearing
decision, and there is a reasonable probability that the additional evidence
would change the outcome of the decision.” 20 C.F.R. 404.970(a)(5), .
416.1470(a)(5).

The plaintiff, therefore, under the regulations must overcome
four hurdles to prevail on her claim that the Appeals Council erred in
denying review. Thus, she must show (1) that the evidence relates to the
period on, or before, the date of the law judge’s decision, (2) that the
evidence is new, (3) that the evidence is material, and (4) that there is a
reasonable probability that the additional evidence would change the
outcome of the decision. In addition, in light of Ingram, the plaintiff
would have to show that the Appeals Council erred in deciding that the law
judge’s findings were not contrary to the weight of all the evidence.

_The plaintifts issue fails from the outset. Thus, she
articulates the issue (twice) that “the Appeals ‘Council’s decision was in
error in failing to find that evidence submitted to it was new and material”

(Doc. 21, pp. 2, 5). This contention is puzzling. The Appeals Council

7
did not purport to evaluate whether the additional evidence was new or
material. Thus, there is no basis for asserting that the Appeals Council
erred with respect to an analysis of those factors.

If the plaintiff's contention is that the Appeals Council should
have evaluated whether the evidence was new and material, and erred in
failing to do so, that contention is baseless. The Appeals Council
disregarded the new evidence on the ground that “[t]his additional evidence
does not relate to the period at issue” (Tr. 2). That is a distinct factor from
new and material evidence. Consequently, the plaintiff's failure to show
that this additional evidence relates to the period on or before the date of
the law judge’s decision defeats an argument that the Appeals Council
erred in denying review.

Moreover, in light of the Scheduling Order and Memorandum
Requirements, the plaintiffs failure to specify as an issue the Appeals
Council’s determination that the additional evidence does not relate to the
period on, or before, the law judge’s decision forfeits that issue (Doc. 13).
Thus, that Order stated that “[t]he plaintiff must identify with particularity
the discrete grounds upon which the administrative decision is being

challenged” and that “[a]ny contention for which those requirements are

8
not met will be deemed forfeited” (Doc. 13, p..2). As indicated, the only
issue asserted was whether the Appeals Council erred in failing to find that
the additional evidence submitted to it was “new and material.” The
plaintiff did not contend that the Appeals Council erred in concluding that
the additional evidence did not relate to the period at issue.

Further, the Scheduling Order and Memorandum
Requirements provide that “any such discrete challenges must be supported
by citations to the record of the pertinent facts and by citations of the
governing standards” (id.). Not only did the plaintiff fail to articulate any
issue about relating-back, but she did not develop any argument about such
an issue.

The most she said was the following hint of an argument
(Doc. 21, pp. 6-7):

There were no radiological or EMG studies

performed shortly before the Administrative Law

Judge decision. There is no indication that there

was a traumatic event which caused an injury to

the claimant’s cervical spine within two months

after the Administrative Law Judge decision.

There is a reasonable probability that the

claimant’s cervical disc disease and radiculopathy

existed at about the same level of severity at the
time of the Administrative Law Judge, [sic]

9
decision as those conditions demonstrated several
months later.

These unsupported and speculative comments do not comply
with the Scheduling Order and Memorandum Requirements. For these
several reasons, the plaintiff's challenge to the Appeals Council’s denial of
review fails.

It is, therefore, upon consideration, |

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this
Order and CLOSE this case.

DONE and ORDERED at ‘idued Florida, this 13% day of
January, 2020.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 

10
